—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Nassau County (Joseph, J.), entered December 29, 1999, which, inter alia, denied their motion to vacate an order of the same court entered January 26, 1999, dismissing the complaint upon their failure to file a note of issue.Ordered that the order and judgment is affirmed, with one bill of costs.In support of their motion to vacate an order dismissing the action, the plaintiffs failed to demonstrate a reasonable excuse for their failure to file a note of issue and t£at a meritorious cause of action existed (see, CPLR 3216 [e]; Neu v Paul Realty Co., 260 AD2d 615; Papadopoulas v R.B. Supply Corp., 152 AD2d 552). Thus, their motion was properly denied. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.